Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 06/29/2022. 
Claims 1,4,5,11,14,15,20 were amended, Claims 2,3,12,13 were canceled by Applicant.
Claims 1,4-11,14-20 are currently pending and have been rejected as follows. 
Response to Amendments
112 (b) rejection of claims 4, 5, 14, 15 is withdrawn in view of Applicant amending said claims as suggested by Examiner. 
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 06/29/2022 amendment necessitated new grounds of rejection in this office action.
Response to prior art Arguments
Applicant’s prior art arguments were fully considered but moot in view of new grounds of rejection. 
Remarks 06/29/2022 p.12 ¶ 2 argues against the number of references. In response to applicant's argument that Examiner combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Remarks 06/29/2022 p.12 ¶ 3-p.13 ¶1 argues that Allen fails to teach/suggest “associating at least one of the wait time and the service time for the person with an account based on ones of transactions associated with providing service in the service area, each of the transactions having a time and an associated account, the ones of transactions having a time falling within a time window defined by the times associated with the fourth one of the digital images in which the fourth object associated with the identifier enters the service area and the fifth one of the digital images in which the fifth object associated with the identifier exits the service area” and that Iizaka does not mention or hint a service area. Remarks 06/29/2022 p.13 ¶2 provides the same argument with respect to Ghosh, To, Polk or Johnson.
	Examiner fully considered Applicant’s argument but respectfully disagrees by pointing to
Iizaka; Hitoshi US 6654047 B2 hereinafter Iizaka column 5 lines 1-9: Fig.1 who shows camera layout in a store to which the present invention is applied. Reference symbols 1a, 1b indicate doorways for customers to go in and out of the sales area, 2a to 2i display racks on which goods are displayed, 3a to 3d checkout counters on which POS (point-of-sails) terminals and others are provided, and 4a to 4d sacker tables on which customers put their purchased things in the bags. Thus, Iizaka provides a preponderance of evidence for the sales area. Furthermore, 
	Iizaka teaches the “account” “associating” at column 7 lines 11-15, 28-36: when customer was identified as same person, control section 20, at step S10, stores identification ID of the customer, passing time, and pickup place as traffic-line info in traffic-line info storage section 12. For example, in Figs.5-6, when identification ID 100001 has been picked up, it is judged as follows the customer corresponding to the identification ID entered the store at doorway 1 a at 10:00, passed position of camera 7a at 10:01, passed position of camera 7k at 10:03, passed position of camera 7s at 10:06, passed position of camera 7h at 10:10, and then went out of the store at doorway 1 a). column 6 lines 31-34: in Fig.6 the traffic-line information Storage Section Stores the identification ID of entrance info, pickup time, and info on position as traffic-line info. For example in Fig.6 customer identification ID 100001 passed at 10:01 by Camera 7a, and then at 10:03 by Camera 7h, then at 10:06 by Camera 7s, and then at 10:10 by Camera 7h, then at 10:15 by camera 6a, while customer ID notification 100004 passed at 10:02 by Camera 7e and at 10:03 by camera 7o). Thus the prior art teaches the contested “service area” and “account” “associating”
-------------------------------------------------------------------------------------------------------------------------------
Response to 101 Arguments
Remarks 06/29/2022 p.14 ¶7-¶ 8 points to Spec. ¶ [0077] to argue that using the defined entrance and exit areas may improve accuracy or reliability of wait time measurement. Also, per Id. ¶ [0077], Applicant argues that operations for determining wait time may not require extensive analysis of the series of images beyond processing and may be suited to providing real time or near real-time performance in determining wait times. Remarks 06/29/2022 p.14 last ¶ to p.15 ¶1 further argues that implementation of processing a series of digital images is not just an incidental feature, but imposes meaningful limits. Here, claim 1 recites “receiving signals, in real-time from a camera, corresponding to a series of digital images” and “processing the series of digital images to determine a wait time associated with the queue area and a service time”. The combination of operations recited in the claims is argued to provide a specific improvement to accuracy, reliability efficiency of existing computing systems, thus integrating the claims into a practical application.
           Examiner fully considered the arguments respectfully disagrees finding them unpersuasive by first pointing to MPEP 2106.04(d)(1) which states that if the specification explicitly sets forth an improvement but in a conclusory manner (i.e. a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Examiner follows MPEP 2106.04(d)(1) supra and finds that the Spec. ¶ [0077] merely states what the invention may do, namely it “may improve accuracy or reliability of wait time measurement merely provides for” by “monitoring wait times using defined entrance and exit areas”. “Notably, limiting measures of average or current wait time to wait times so measured may improve accuracy of such values”. Yet, this improvement in “wait time measurement” is entrepreneurial and abstract focused on “convenience of measuring wait times for persons/objects exiting the queue area 110 through the exit area 702 and limiting measures of average or current wait time to wait times so measured may improve accuracy of such values. In some embodiments, only wait times for objects that proceed to the service area 710 (i.e., after passing through the exit area 702) may be considered. Conveniently, because this method of determining wait times still does not require extensive analysis of the series of images 540 beyond processing by the objection detection model 510 and the identity model 520, it may be suited to providing real time or near real-time performance in determining wait times. 
           Since the Spec. ¶ [0077] merely states in conclusionary manner “because this method of determining wait times still does not require extensive analysis of the series of images 540 beyond processing by the objection detection model 510 and the identity model 520, it may be suited to providing real time or near real-time performance in determining wait times”, but tells little if any about technological details, on how a technological improvement is achieved, its disclosure cannot be construed to provide clear, deliberate and sufficient evidence for actual improvement in either technology or the computer itself. MPEP 2106.04(d)(1).
	Rather, the Spec. ¶ [0077] merely states that “limiting measures of average or current wait time to wait times so measured may improve accuracy of such values”. Yet organizing information and manipulating [image] information through mathematical correlations, including generating first and second [image] data by taking existing information, manipulating the data using mathematical functions, and organizing this info into a new form, still recites, describes or sets forth the abstract exception. see MPEP 2106.04(a)(2) I. A iv. citing Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721,Fed.Cir.2014. Similarly, performing a resampled statistical analysis to generate a resampled distribution (akin here to “limiting measures of average or current wait time to wait times” at Spec. ¶ [0077]) recites, describes or sets forth the abstract idea. MPEP 2106.04(a)(2) I. A iv. citing SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018). 
Second, following the same MPEP 2106.04(d)(1) at ¶2, the Examiner submits arguendo that even if the current specification would set forth such an improvement in technology, the claim itself must be evaluated to ensure that the claim itself still reflects the disclosed improvement. This is consistent with the Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998. 
	Here Remarks 06/29/2022 p.14 last ¶ to p.15 ¶1 puts emphasis on the newly amended “receiving signals, in real-time from a camera, corresponding to a series of digital images” and “process[ing] the series of digital images to determine a wait time associated with the queue area and a service time” at independent Claims 1,11,20. However, aside from the inclusion of  “camera” and “digital images”, nothing would have precluded one of ordinary skills in the art to generate or process using his or her own eyes, a mental picture or image, of visually received signals, in real-time, to perform a mental determination of wait time associated with a field of view corresponding to a queue area. Since mental properties of visual observation, evaluation and analysis are listed by MPEP 2106.04(a)(2) III as falling within the abstract “Mental Processes” grouping, Examiner concludes that the character as a whole of the claims remains abstract. Equally important, according to MPEP 2106.04(a)(2) III C.3. the inclusion of computers elements [here “camera” and “digital images”] as tools to aid the [aforementioned] mental process, as substitutes for the human’s eyes, proprioception and cognitive and physiological capabilities, does not preclude the claims from reciting, describing or setting forth the abstract exception. 
	Similarly, MPEP 2106.04(a) II ¶ 6, states that certain activity between a person and a computer may still fall within the abstract Certain methods of organizing human activity grouping. For example, in “Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 124 U.S.P.Q.2d 1521, 2017 ILRC 3003 (Fed. Cir. 2017), Court Opinion”, Federal Circuit stated: “We agree with the district court that the claims here-directed to monitoring the delivery of real-time information to user(s) or measuring such delivery for commercial purposes are similar to other concepts found to be abstract. BASCOM, 827 F.3d at 1348 (filtering content is an abstract idea); Elec. Power Grp., 830 F.3d at 1351-53 (collecting information, analyzing it, and displaying results is an abstract idea, even when undertaken in "real-time"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (using advertising as an exchange or currency is an abstract idea)”.
	Here, the claims similarly recite “real time” “receiving” and “process[ing] of digital images”. Thus here, as in at least “Two-Way Media” supra, the argued real-time data could would analogously correspond to commercial or social processes associated to monitoring and measuring the real-time information, and thus would not save the claims from patent ineligibility. 
	Accordingly, there is a preponderance of legal evidence showing the character as a whole of the claimed invention is still abstract. Step 2A prong one.    
	Investigating further, at Step 2A prong two, the capabilities of the computer elements to “receive” and “process” the “digital images” “in real-time”, Examiner points to MPEP 2106.05(f)(2) further1 stating that a commonplace business method being applied on a general-purpose computer is merely an attempt at applying the abstract idea which again does not integrate it into a practical application. Also, MPEP 2106.05(f)(2) cites TLI Communications 823 F.3d at 612, 118 USPQ2d at 1747, where the Court stated that the claims describe recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. Next the Court turned found the operation of a digital camera including compressing images and transmitting those images, along with the capabilities of a server to receive data, and extract classification information from the received data, and stores the digital images based on the extracted information, as mere use of tools to execute the abstract idea. TLI Communications 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
           MPEP 2106.05(h)(vi) similarly states that claims requiring monitoring technical parameters on computerized scada, [supervisory control and data acquisition], deriving a composite indicator of reliability from a combination of real time data streams measurements and dynamic stability metrics to display their result as concurrent visualization of two or more information as humanly comprehensible amount of information useful for users, do not save the claims from ineligibility.  “Elec Power Grp., LLC v. Alstom, SA, 830 F3d 1350, 119 USPQ.2d 1739 Fed Cir 2016, Court Opinion 08/01/2016” citing “buySAFE, 765 F.3d at 1353, 1355”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370, 115 USPQ2d 1636, Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49” and Content Extraction, 776 F.3d at 1347-48) and “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed Cir 2016)”. It will then logically follow that the computerized functions that organize, track and display narrower results of the image data, as similarly argued Remarks 06/29/2022 p.14 last ¶ to p.15 ¶1 with respect to Spec. ¶ [0077], should equally not save the claims from patent ineligibility.  
	MPEP 2106.05(a) again cites TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747, stating that recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent environment, may not be sufficient to show an improvement in computer-functionality. This corroborates MPEP 2106.04 I. which cited Myriad, 569 U.S. at 591, 106 USPQ2d at 1979: to state that even “groundbreaking, innovative, or even brilliant discovery” [akin here to improve accuracy or reliability of wait time measurement argued at Remarks 06/29/2022 p.14 ¶7] “does not by itself satisfy the §101 inquiry”. The rationale in “Myriad” was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [akin here to Remarks 06/29/2022 p.14 ¶7] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here fundamental economic and commercial practices which consider behavioral or social activities corresponding to Certain Methods of Organizing Human Activities at MPEP 2106.04(a)(2) II]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra, “no matter how much of an advance in the field” [here improved wait time] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. The Federal Circuit findings in “SAP” are further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” again undelaying the difference between improvement to entrepreneurial goal objective [here improved offer targeting] and actual improvement to actual technology. MPEP 2106.04. Also, a claim is not patent eligible merely because it applies an abstract idea in a narrow way. That is, an “improvement in the judicial exception itself” (akin here to Remarks 06/29/2022 p.14 to p.15 ¶1 - Spec ¶ [0077]) “is not an improvement in technology”. MPEP 2106.04(d)(1).
	Based on the legal evidence provided by at least MPEP 2106.05 (a), (f) and (h), Examiner submits that the claimed additional computer-based elements do not provide meaningful limitations, but rather merely apply the abstract idea [MPEP 2106.05(f)] and/or narrows it to a field of use or technological environment [MPEP 2106.05(h)], and thus do not integrate the abstract idea into a practical application (Step 2A prong two) or provide significantly more (step 2B).
	Therefore, the claims as still believed to be patent ineligible.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1,4-11,14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe, or set for the abstract idea, as follows, except where strikethrough: “… (independent Claim 1) / “…” (independent Claim 20):
     - “digital images showing an environment over time, the environment including a service area and a queue area having a defined entrance area and a defined exit area”; 
     - “ determine a wait time associated with the queue area and a service time associated with the service area by”: 
	    = “detecting, in 1s of the digital images, a location of 1stobject corresponding to a person” 
	    = “associating the first object with an identifier, the identifier uniquely identifying the first object in the first one of the digital images and objects matching the first object in later ones of the digital images” “and” 
	    = “determining the wait time for the person based on times associated with a second one of the images in which a second object associated with the identifier enters the queue area through the defined entrance area and a third, later one of the images in which a third object associated with the identifier exits the queue area through the defined exit area” 
     - “identifying a fourth one of the digital images in which a fourth object associated with the identifier enters the service area and a fifth, later one of the digital images in which a fifth object associated with the identifier exits the service area”; 
     - “determining a service time for the person based on times associated with the fourth and fifth ones of the digital images”; Page 2 of 15Application No.: 16/150,696 Docket No.: 337-0065USP1 
     - “associating at least one of the wait time and the service time for the person with an account based on ones of transactions associated with providing service in the service area, each of the transactions having a time and an associated account, the ones of transactions having a time falling within a time window defined by the times associated with the fourth one of the digital images in which the fourth object associated with the identifier enters the service area and the fifth one of digital images in which the fifth object associated with the identifier exits service area”;
	- “output an indication of the wait time and the service time for the person” 
       (independent Claims 1, 11, 20)
          “:
	- “determine that the ones of the transactions having the time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future” 
        (dependent Claims 4, 14)
	“wherein the accounts are of various types, : 
	- “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with the transactions associated with providing service in the service area during the defined period”
               (dependent Claims 5, 15)
	“”:
          - “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” 
	- “calculate an average wait time for the defined period based on the wait times for the group of people”
	- “output an indication of the average wait time for the defined period”
(dependent  Claims 6, 16)
	“
	- “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” 
	- “calculate an average service time for the defined period based on the service times for the second group of people” “and” 
	- “output an indication of the average service time for the defined period”
(dependent Claims 7, 17)
          “
	- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period” “and”
	- “output an indication of the current visit time associated with a location of the environment”                                   (dependent Claims 8, 18)
	“wherein the environment further includes one or more additional service areas, :
	- “determine service times for a third group of people, the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times”
(dependent Claims 9, 19 - first half)
	“wherein one of the additional service areas is closed during the defined period, and :
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times”                (dependent Claims 10, 19 - second half)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II the above limitations still recite, set forth or describe the abstract Certain Methods of Organizing Human Activities grouping. Specifically, the claims’ character as a whole represents fundamental economic practices or commercial interactions described or set forth here as “determining wait time associated with queue area” and the “service time for the person”, “associating at least one of the wait time and the service time for the person with an account based on ones of transactions associated with providing service in the service area, each of the transactions having a time and an associated account, the ones of transactions having a time falling within a time window” at independent Claims 1,11,20; “determine ones of transactions having time falling within time window associated with providing service that could have been accessed by person through different channel that does not require waiting in queue area for service” at dependent Claims 4,14; “accounts are of various types” at dependent Claims 5, 15; “determine wait times for group of people entering and exiting queue area during defined period, the people in group corresponding to respective identifiers associated with objects entering queue area through defined entrance area during defined period and exiting queue area through defined exit area during defined period” at dependent Claims 6,16; “determine service times for 2nd group of people entering and exiting service area during defined period, the people in 2nd group corresponding to respective identifiers associated with objects entering and exiting service area during the defined period” at dependent Claims 7,17; “the environment includes additional service area(s)”; “determine service times for 3rd group of people, corresponding to respective identifiers associated with objects entering and exiting the additional service areas during defined period” at dependent Claims 9,19-1sthalf; “additional service areas is closed during defined period” at dependent Claims 10,19-2nd half.
	Such organization of human activities can be practically implemented with “Mental Processes” per MPEP 2106.04(a)(2) III, by use of physical aids such as pen and paper for: 
	* visual observation & proprioception, here “detect” [with one’s eyes] “in 1s of images, location of 1st object corresponding to a person”, “associating 1st object with identifier uniquely identifying 1st object in 1st one of images and objects matching the 1st object in later ones of the images”, “identifying a fourth one of the” “images in which a fourth object associated with the identifier enters the service area and a fifth, later one of the digital images in which a fifth object associated with the identifier exits the service area”;  at independent Claims 1,11,20; “the series of images shows service area over time”, “identify 4th of images in which a 4th object associated with identifier enters service area and 5th, later one of images in which 5th object associated with the identifier exits service area the people in the group corresponding to respective identifiers associated with objects entering the queue area through defined entrance area during defined period and exiting queue area through defined exit area during defined period”-dependent Claims 6,16; “people in 2nd group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” - dependent Claims 7,17; “detect that current visit time has exceeded a threshold”; at dependent Claims 10, 19 2nd half, and by use of physical aids such as pen and paper for: 
	* evaluation and judgement, here as “determining wait time for person based on times associated with 2nd one of images in which a 2nd object associated with the identifier enters the queue area through the defined entrance area and 3rd, later one of the images in which a 3rd object associated with the identifier exits the queue area through the defined exit area”, “determining a service time for the person based on times associated with the fourth and fifth ones of the digital images”; Page 2 of 15Application No.: 16/150,696 Docket No.: 337-0065USP1at independent Claims 1,11,20; “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with transactions associated with providing service in the service area during defined period” at dependent Claims 5, 15; “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period”, “calculate an average wait time for the defined period based on the wait times for the group of people” at dependent  Claims 6, 16; “calculate an average service time for the defined period based on the service times for the second group of people” at dependent Claims 7, 17; “determine service times for a 3rd group of people, the people in the 3rd group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” at dependent Claims 9, 19 - first half.
	* opinion based on such evaluation and judgement expressed here as “output an indication of the wait time and the service time for the person” at independent Claims 1,11,20;   “determine that the ones of the transactions having a time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service and” “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future” at dependent Claims 4, 14, “output an indication of the average wait time for the defined period”, dependent  Claims 6, 16, “output an indication of the average service time for the defined period” at dependent Claims 7, 17, “output an indication of the current visit time associated with a location of the environment” at dependent Claims 8, 18; “send an indication that the one of the additional service areas should be opened to reduce wait times” at dependent Claims 10, 19 - second half.
	Examiner further points to MPEP 2106.04(a)(2) II to submit that implementation of certain activity with a computer, does not preclude the claims from falling within “Certain methods of organizing human activity”. Similarly, per MPEP 2106.04(a)(III) C the: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. Such computer elements would be more granularly investigated as additional elements in the subsequent steps below. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is/are found to merely apply the already recited abstract idea. 
	Specifically, per MPEP 2106.05(f)(2) the additional elements of “memory”, “processor”, “instructions”, “signals”, “transaction processing system”, as initially strikethrough above, merely apply the abstract idea. For example they merely apply [here as “stor[ed] instructions” “executed by the processor” at system Claims 1-10, and “non-transitory computer-redable storage medium” at Claim 20] a business method [identified at prior prong] and applying the mathematical algorithm on computer2 [here “average visit time”-dependent Claims 5,15; “average wait time” at dependent  Claims 6,16; “average service time” - dependent Claims 7, 17; “average wait and average service time”-dependent Claims 8,18; “average service time”- dependent Claims 9,19-1st half], as well as use of computer in ordinary capacity for economic tasks [identified in prior prong] or other tasks to receive / transmit data [here “processor, cause computer system to” “receive signals” at independent Claims 1,20], store data3 [here “memory storing instructions”- independent Claim 1]. 
 	Also, per MPEP 2106.05(f)(2) the capabilities to monitor audit log data4 & require computer to tailor info5, recording, administration and archiving of digital images for classifying and storing the digital images in an organized manner, based on the extracted information6 [here “processor to” “associate 1st object with identifier uniquely identifying 1st object in 1st one of images and objects matching the 1st object in later ones of the images” “on times associated with 2nd one of images in which a 2nd object associated with identifier enters queue area through defined entrance area and 3rd, later one of images in which 3rd object associated with identifier exits queue area through the defined exit area” - independent Claims 1, 20; “identify 4th one of images in which a 4th object associated with identifier enters service area and 5th, later one of images in which a 5th object associated with the identifier exits service area”; at dependent Claim 2; “time window defined by times associated with 3rd & 4th images” - dependent Claim 3; “identifiers associated with objects entering queue area through defined entrance area during defined period and exiting the queue area through defined exit area during defined period” at dependent  Claim 6; “people in 2nd group corresponding to respective identifiers associated with objects entering and exiting service area during the defined period” at dependent Claim 7; “people in 3rd group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein average service time for defined period is based on additional service times” - dependent Claim 9), also represent forms of applying the abstract idea, which again do not integrate it into a practical application. Step 2A prong two. 
	Also, MPEP 2106.05(f)(2) cites TLI Communications 823 F.3d at 612-13, 118 USPQ2d at 1747-48, where the Court stated found the operation of a digital camera including compressing images and transmitting those images, along with the capabilities of a server to receive data, and extract classification information from the received data, and stores the digital images based on the extracted information, as mere use of tools to execute the abstract idea. 
          In addition of being an equivalent of applying the abstract idea as part of the apply it considerations [MPEP 2106.05(f)], the additional elements of “memory”, “processor” etc. can perhaps also be viewed as a form of narrowing the aforementioned abstract idea to a field of use or technological environment. Specifically, following MPEP 2106.05(h), Examiner reasons that similar to how the claims in “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” merely limited the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the technological environment, the current claims similarly limit to “signals” and “processor” execution, the combination of collecting images, analyzing them with respect to identifiers and time frames to output certain indication of time. Thus, similarly to “Electric Power Group” the additional elements would do not integrate the abstract idea into a practical application. Step 2A prong two. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link use of abstract idea to a field of use or technological environment. see MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over network7 [here “processor cause computer system to receive signals”- independent Claims 1, 20], storing and retrieving information in memory8 [here “memory storing instructions” at independent Claim 1]  record customer’s order9 and electronic recordkeeping10 [here “instructions, when executed by processor, cause the computer system to: determine ones of transactions having a time falling within the time window are associated with providing a service that could have been accessed by person through different channel that does not require waiting in the queue area for service” at dependent Claims 4, 14] and performing repetitive calculations11 [here “determine average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with the transactions associated with providing service in the service area during the defined period” at dependent Claims 5, 15; “determine wait times for a group of people entering and exiting the queue area during a defined period,” at “calculate average wait time for defined period based on wait times for the group of people” at dependent Claims 6,16; “determine service times for 2nd group of people entering and exiting service area during defined period”, “calculate an average service time for defined period based on service times for 2nd group of people” - dependent Claims 7, 17; “determine service times for 3rd group of people, wherein the average service time for the defined period is further based on the additional service times” at dependent Claims 9,19-1st  half].
	Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of 
Original Specification ¶ [0103] 3rd sentence exemplifying at a high level of generality 
“transaction processing system” as “a computer system”
Original Specification reciting at a high level of generality ¶ [0120] “It will be understood that the applications, modules, routines, processes, threads, or other software components implementing the described method/process may be realized using standard computer programming techniques and languages. The present application is not limited to particular processors, computer languages, computer programming conventions, data structures, or other such implementation details. Those skilled in the art will recognize that the described processes may be implemented as a part of computer-executable code stored in volatile or non-volatile memory, as part of an application-specific integrated chip (ASIC), etc.”
* In conclusion *
	Claims 1,4-11,14-20 although directed to statutory categories (“system” or machine at Claims 1, 4-10, “method” or process at Claims 11,14-19, “non-transitory computer readable storage medium” or article of manufacture at Claim 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 

Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1,11,20 rejected under 35 U.S.C. 103 as being unpatentable over: 
		              Matsumoto et al, US 20150095107 A1 hereinafter Matsumoto in view of
		              Iizaka; Hitoshi US 6654047 B2 hereinafter Iizaka. As per,
	Claims 1,11,20 Matsumoto teaches: “A computer system comprising: a processor; and a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to” / “A computer-implemented method” / “A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computing device cause the computing device to” (Matsumoto ¶ [0061]- ¶ [0066], ¶ [0088]): 
	- “receive signals, in real-time from a camera, corresponding to a series of images showing an environment over time, the environment including a queue area having a defined entrance area and a defined exit area” (Matsumoto ¶ [0064], [0065] real-time image of an interior of a store is taken by cameras 1. For example, ¶ [0196] 1st sentence a moving object tracking device 4 may be incorporated into camera 1 to constitute an imaging device having a moving object tracking function. ¶ [0075] 2nd sentence: Fig.5 shows only one camera 1 and one moving object tracking device 4 for the sake of simplicity, though the system may include multiple cameras 1 and moving object tracking devices 4, as shown in Fig. 1); “and” 
	- “process the series of digital images in real-time” (Matsumoto ¶ [0078] 3rd sentence: the process is performed in real time, by obtaining the tracking info from the moving object tracking device 4) to determine a wait time associated with the queue area and a service time associated with the service area” (Matsumoto ¶ [0002] In a commercial establishment such as retail store, a queue (line) of customers may be formed at the checkout counter when the number of customers who want to pay for their purchases increases to a certain point, and this necessitates the customers to wait in queue for their turn. If the wait time of customers in the queue, i.e. period of time from when each customer joins the queue until when checkout is completed, can be grasped, it is possible to develop measures for improving the operation of the store based on the wait time, to improve customer satisfaction and streamline the operation of the commercial establishment. ¶ [0107] 1st-2nd sentences: the moving speed of a person in the measurement area is not constant and varies depending on the position in the measurement area. Namely, a person who is in the queue formed at the checkout counter moves slowly, a person who is making checkout stands still, and a person who has finished checkout moves quickly. ¶ [0068] 2nd-3rd sentences: the images captured by camera 1 include persons (customers) making payment at checkout counters and persons in queues waiting for checkout, and these persons approach the checkout counters from back side (or far side) thereof remote from camera 1 and leave the checkout counters from front side (or near side) thereof close to camera 1. To grasp the wait time, i.e. the time period required from when each person joins the queue to when the person finishes checkout at the checkout counter, a measurement area is set for each checkout counter so as to correspond to a region which persons who use the checkout counter must pass, and a stay duration in the measurement area is measured for each person. ¶ [0177] last sentence: In part (C) in Fig.16, it is possible to see the difference between staying states at different sets of checkout counters located at different positions in the store at a glance, and thus, information useful in discussing improvement measures for each set of checkout counters, for example, an improvement in guiding customers during a crowded time, can be obtained) by”: 
	          = “detecting, in a first one of the digital images, a location of a first object corresponding to a person” (Matsumoto ¶ [0066] detecting a person(s) (moving object) from the captured images taken by respective cameras 1 and outputting tracking info (detection position info) for each person. This moving object tracking process may be performed by use of known image recognition technology i.e. person detection and tracking technology. Fig.7 and ¶ [0102] 1st sentence: obtaining tracking info of a person of interest from the moving object tracking device 4 (ST101), and the tracking information of the person of interest is cumulatively stored in the tracking information storing unit 21. Similarly ¶ [0128] 1st sentence); 
		= “associating the first object with an identifier, the identifier uniquely identifying the first object in the first one of the digital images and objects matching the first object in later ones of the digital images” (Matsumoto ¶ [0003] 2nd sentence: as a technology relating to such measurement of stay duration, it is known to analyze the information of multiple image frames comprehensively to track the movement path of each customer, namely, to obtain a movement line (movement trajectory) representing the path taken by each customer, and based on the movement line, calculate the stay duration of each customer in an area of interest. ¶ [0066] 2nd sentence: This moving object tracking process may be performed by use of known image recognition technology (person detection technology, person tracking technology). Specifically, per ¶ [0077] 2nd sentence: the tracking info includes a detection position of each person detected in each frame of image captured by camera 1 and detection time of each person obtained from the time of capture of the frame in which the person is detected. ¶ [0078] 1st-3rd sentences: the movement line obtaining unit 22 performs a process of obtaining the movement line of each person detected from the images covering the measurement areas. This movement line obtaining process is performed based on the tracking info generated by moving object tracking device 4. When the process is performed in real time, the movement line obtaining unit 22 obtains the tracking information from the moving object tracking device 4. Similarly, ¶ [0102], ¶ [0128]); “and”
		= “determining the wait time for the person based on times associated with a second one of the digital images in which a second object associated with the identifier enters the queue area through the defined entrance area and a third, later one of the digital images in which a third object associated with the identifier exits the queue area through the defined exit area” 
		(Matsumoto ¶ [0003] 1st sentence: to obtain the wait time of the customers, it may be conceived to capture a video image with a camera to cover the place where a queue of customers is formed, set a measurement area so as to correspond to a region in the captured image where a queue of customers are formed, and measure a stay duration of each customer in measurement area, namely, a period of time from when each customer enters measurement area to when the customer exits the measurement area. For example, according to ¶ [0070] If a person of interest is continuously detected from when the person entered the measurement area to when the person exited the measurement area as shown in part (A-1) in Fig.4, it is possible to obtain a continuous, complete movement line from when the person entered the measurement area to when the person exited the measurement area as shown in part (A-2) in Fig.4);
 	- “identifying a fourth one of the digital images in which a fourth object associated with the identifier enters the service area and a fifth, later one of the digital images in which a fifth object associated with the identifier exits the service area”
	(Matsumoto Figs. 8-10 ¶ [0148] 2nd sentence a person(s) staying in the measurement area at each predetermined time point are extracted based on the stay time points obtained for each person, and stay duration at each predetermined time point is obtained from the stay duration(s) of the person(s) extracted for that time point. ¶ [0149] It is to be noted that stay time points obtained for each person, namely, time point of entry into the measurement area and time point of exit from the measurement area, can be obtained from the movement line info of each person stored in movement line information storing unit 23. The movement line information storing unit 23 stores, as movement line info for each person, the position of the person in relation to time, and thus, stay time points of each person are obtained from the movement line info. ¶ [0177] last sentence: In part (C) in Fig.16, it is possible to see difference between staying states at different sets of checkout counters located at different positions in the store at glance, and thus, information useful in discussing improvement measures for each set of checkout counters, for example, an improvement in guiding customers during a crowded time, can be obtained. Specifically, as stated by ¶ [0152] In Fig.13 statistical info (stay duration & number of staying persons) at designated time point is displayed in as a table. In this example, measurement areas A to D are set corresponding to 4 checkout counters, respectively, and a number of staying persons, a stay duration and a degree of reliability are displayed for each of the measurement areas A to D); 
	- “determining a service time for the person based on times associated with the fourth and fifth ones of the digital images” (Matsumoto ¶ [0067] 2nd-3rd sentences: customers pick desired items from the item display shelves and make payment at the checkout counters. The customers approach the checkout counters from an item display area where the item display shelves are arranged, and leave the checkout counters after making payment. ¶ [0068] 2nd sentence: The images captured by camera 1 include persons (customers) making payment at the checkout counters and persons in the queues waiting for checkout, and these persons approach the checkout counters from back side (or far side) thereof remote from camera 1 and leave the checkout counters from front side (or near side) thereof close to camera 1. ¶ [0077] 2nd sentence: the tracking info includes a detection position of each person detected in each frame of image captured by camera 1 and a detection time of each person obtained from the time of capture of the frame in which the person is detected. ¶ [0107] the moving speed of a person in measurement area is not constant and varies depending on position in measurement area. Namely, a person who is in the queue formed at the checkout counter moves slowly, a person who is making checkout stands still, and a person who has finished checkout moves quickly. ¶ [0177] last sentence: In part (C) in Fig.16, it is possible to see difference between staying states at different sets of checkout counters located at different positions in the store at glance, and thus, information useful in discussing improvement measures for each set of checkout counters, for example, an improvement in guiding customers during a crowded time, can be obtained. Specifically, as stated by ¶ [0152] In Fig.13 statistical info (stay duration & number of staying persons) at designated time point is displayed in as a table. In this example, measurement areas A to D are set corresponding to 4 checkout counters, respectively, and a number of staying persons, a stay duration and a degree of reliability are displayed for each of the measurement areas A to D); Page 2 of 15Application No.: 16/150,696 Docket No.: 337-0065USP1 
	- “, the ones of transactions having a time falling within a time window defined by the times associated with the fourth one of the digital images in which the fourth object associated with the identifier enters the service area and the fifth one of the digital images in which the fifth object associated with the identifier exits the service area”; (Matsumoto teaches several examples starting with ¶ [0068] 2nd-3rd sentences: The images captured by camera 1 include persons (customers) making payment at checkout counters and persons in queues waiting for checkout, and these persons approach the checkout counters from back side (or far side) thereof remote from camera 1 and leave the checkout counters from the front side (or near side) thereof close to camera 1. Thus, to grasp the wait time, i.e. the time period required from when each person joins the queue to when the person finishes checkout at the checkout counter, a measurement area is set for each checkout counter so as to correspond to a region which persons who use the checkout counter must pass, and a stay duration in the measurement area is measured for each person. ¶ [0070] If a person of interest is continuously detected from when the person entered the measurement area to when the person exited the measurement area as shown in part (A-1) in Fig. 4, it is possible to obtain a continuous, complete movement line from when the person entered the measurement area to when the person exited the measurement area as shown in part (A-2) in Fig. 4. ¶ [0090] measurement start and end lines are set on boundary of each measurement area. The measurement start line is set on a part of the boundary which, based on direction of movement of persons, is considered to be crossed by persons with a high probability when persons enter the measurement area. The measurement end line is set on a part of the boundary which is considered to be crossed by persons when persons exit the measurement area. In Fig.6, measurement start and end lines are respectively set on opposing sides of a measurement area having a rectangular shape. ¶ [0107] 2nd-3rd sentences: a person who is in the queue formed at checkout counter moves slowly, a person who is making checkout stands still, and a person who has finished checkout moves quickly. Thus, compensation time corresponding to the missing part in the movement line can vary depending on the position of the missing part in the movement line. ¶ [0113] in FIG. 8A, the start point Ps of the movement line is present in the grid cell G (3, 2). Accordingly, based on the compensation time model in Fig. 8B, a compensation time Tc=8 for the grid cell G (3, 2) in which start point Ps of the movement line is located is obtained. Further, based on movement line info, an actual measurement time Tm from when the movement line exits grid cell G (3, 2) to when the movement line reaches the measurement end line. Then, the compensation time Tc=8 corresponding to the grid cell G (3, 2) is added to the actual measurement time Tm to obtain the stay duration. ¶  [0119] Particularly, for the appearing pattern in which a movement line appears within a measurement area as shown in Fig.8A, time periods required from entering the measurement area to reaching various positions in the measurement area, namely, time periods required from crossing the measurement start line to exiting from various grid cells, are collected based on the movement lines that do not include a missing part, and a compensation time for each grid cell is obtained by averaging the time periods collected for each grid cell. ¶ [0120] in Fig.10, for each of the grid cell Gs (i, j) that a certain movement line passes, a time period T (i, j) that is required from when the movement line crosses the measurement start line to when the movement line exits the grid cell G (i, j) is calculated, and this process is repeated for multiple movement lines that do not include a missing part. When multiple required time periods T (i, j) are obtained for a grid cell G (i, j), by averaging the required time periods T (i, j) for the grid cell G (i, j), a compensation time for the grid cell G (i, j) is obtained. It is to be noted that, for a grid cell G (i, j) for which only one required time period T (i, j) is obtained, the required time period T (i, j) as it is, is used as the compensation time for the grid cell. ¶ [0152] in Fig.13, statistical info (stay duration 5 min, 1, min, 10 min, and number of staying persons 4, 2, 8, 3) at a designated time point is displayed in the form of a table. Particularly, measurement areas A to D are set corresponding to 4 checkout counters, respectively, and number of staying persons, stay duration and degree of reliability are displayed for each of the measurement areas A to D. ¶ [0157] In Fig. 14, frame images 42 representing respective measurement areas and images 43 each representing statistical info (stay duration and number of staying persons) are displayed superimposed on image 41 taken by camera 1 to include measurement areas. Further, images 43 representing statistical info are displayed to be arranged so as to correspond to (in this example, to be superimposed on) respective measurement areas. ¶ [0158] Each image 43 representing statistical info is configured such that the magnitude of the numerical value(s) representing the statistical info is expressed by an attribute(s) of the image 43, where the attribute(s) includes at least one of the size, tint (hue) and darkness (shade). Specifically in Fig. 14, the darkness of the fill color of each circular image 43 represents a stay duration and the size of each image 43 represents a number of staying persons, such that the longer the stay duration is, the darker the image 43 becomes, and the larger the number of staying persons is, the larger the size of the image 43 becomes. ¶ [0159] image 41 can be displayed as moving image, in which each image 43 representing statistical info corresponding to time of image capture, so that, as statistical info changes while the moving image is played, each image 43 representing statistical info also changes. Namely, in response to the change of the stay duration and the number of staying persons along with playing of the moving image, the degree of darkness of color and size of each image 43 change. ¶ [0160] in Fig.14, the images 43 representing statistical info are displayed to be transparent or translucent, whereby it is possible to check the status of persons shown in the regions in image 41 covered by the images 43 representing statistical info. ¶ [0161] a temporal statistical processing is performed on the stay durations to generate statistical info, and output info including the statistical info is output, whereby a user can grasp a temporal change in the stay duration. ¶ [0162] an image(s) representing statistical info is displayed superimposed on an image including a measurement area(s). Therefore, it is possible to check the staying state of persons in the measurement area while comparing it with an actual state of persons shown in the image including the measurement area. Particularly the images representing statistical info are displayed to be arranged in association with respective measurement areas, making it possible to compare the staying state of persons in one measurement area to that in another measurement area easily. ¶ [0167] in Fig.15, sets of statistical info (stay duration and number of staying persons) for respective time slots (unit times) are displayed to be arranged in chronological order. In this case, the statistical processing unit 31 performs a process of generating the statistical info for each time slot by averaging pieces of statistical info at time points belonging to the time slot, and the screen generation unit 32 performs a process of generating screen info for displaying sets of statistical info for respective time slots in chronological order. ¶ [0173] In part (C) in Fig.16, a difference between sets of statistical info obtained in same time slot for 2 sets of measurement areas respectively corresponding to two different cameras mounted at different positions in the same store is displayed, where the two cameras (or two sets of measurement areas) correspond to the different conditions. Particularly, in this example, a difference obtained by subtracting statistical info relating to the measurement areas covered by camera B mounted at one position in the store A from the statistical info relating to the measurement areas covered by the camera A mounted at another position in the store A, both being obtained in the same time slot (12:00 to 13:00), is displayed, and thus, it is possible to see the staying state in the measurement areas covered by the camera A relative to that in the measurement areas covered by camera B. ¶ [0175] the difference between sets of statistical info obtained under different conditions may be displayed in the form of a table, as in the example shown in Fig.13. ¶ [0177] Specifically in part (C) in Fig.16, there is shown the difference between staying states at different sets of checkout counters located at different positions in the store at glance, and thus, info useful in discussing improvement measures for each set of checkout counters, an improvement in guiding customers during a crowded time, can be obtained. ¶ [0182] last sentence:  In Fig.17E, the images 43 representing statistical info are each embodied by a character. Specifically, in this example, the length of the stay duration is expressed by 3 alphabet letters (L, M, S) meaning large, medium and small. Similar examples at ¶ [0186], ¶ [0189]).
	Matsumoto might or might not suggest, but certainly does not explicitly recite to anticipate: 
	- “associating at least one of the wait time and the service time for the person with an account based on ones of transactions associated with providing service in the service area, each of the transactions having a time and an associated account” as claimed. However, 
	Iizaka in analogous art of determining queuing times teaches or at least suggests: 
	- “associating at least one of the wait time and the service time for the person with an account based on ones of transactions associated with providing service in the service area” 	(Iizaka column 7 lines 11-15, 28-36: when customer has been identified as same person, control section 20, at step S10, stores identification ID of the customer, the passing time, and the pickup place as traffic-line info in traffic-line info storage section 12. For example, in Figs.5-6, when identification ID 100001 has been picked up, it is judged as follows the customer corresponding to the identification ID entered the store at doorway 1 a at 10:00, passed position of camera 7 a at 10:01, passed position of camera 7 k at 10:03, passed position of camera 7 s at 10:06, passed position of camera 7 h at 10:10, and then went out of the store at the doorway 1 a.  Also, column 5 lines 1-9: Fig.1 shows camera layout in a store to which the present invention is applied. Reference symbols 1a, 1b indicate doorways for customers to go in and out of the sales area, 2a to 2i display racks on which goods are displayed, 3a to 3d checkout counters on which POS (point-of-sails) terminals and others are provided, and 4a to 4d sacker tables on which customers put their purchased things in the bags), “each of the transactions having a time and an associated account” (Iizaka column 6 lines 31-34: in Fig.6, the traffic-line information Storage Section Stores the identification ID of the entrance information, the pickup time, and info on the position as traffic-line information. For example, in Fig.6 customer identification ID 100001 passed at 10:01 by Camera 7a, and then at 10:03 by Camera 7h, and then at 10:06 by Camera 7s, and then at 10:10 by Camera 7h, and then at 10:15 by camera 6a, while customer ID notification 100004 passed at 10:02 by Camera 7e and at 10:03 by camera 7o).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Matsumoto’s “system”/ “method”/ “non-transitory medium”  to have included Iizaka’s teaching to have more accurately and efficiently acquired info on the traffic line of persons without imposing increased burden on customers (Iizaka column 1 lines 48-52, column 2 lines 43-50, column 7 lines 40-51 & MPEP 2143 G) while at same time, reducing storage capacity requirements (Iizaka column2 lines 54-56 & MPEP 2143 G). For example, Iizaka would have effectively employed to Matsumoto a more rigorous correlation between images, to express the face image more efficiently by linear connection of eigenvectors (Iizaka column7 line 65 to column 8 line 2 and MPEP 2143 G). The predictability of such further modification would have been corroborated by the obvious advances and the general level of skills of one of ordinary skills in the art articulated by Iizaka at column 3 line 66 - column 4 line 5 and column 12 lines 56-63. 
Further, the claimed invention could also have been viewed as mere combination of old analytical, managerial, organizational elements in similar queue analytics and management field of endeavor. In such combination each element would have merely performed the same attribute tracking and analytics function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Matsumoto in view of Iizaka the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	         Matsumoto / Iizaka as applied to claims 1, 11 above, in view of 
	         Johnson; Alexander Steven US 20090249342 A1 hereinafter Johnson. As per, 
Claims 4, 14 Matsumoto / Iizaka teaches al the limitations in claims 1, 11 above. 
	          Matsumoto recognizes at ¶ [0002] 2nd sentence that if the wait time of the customers in the queue, i.e., the period of time from when each customer joins the queue until when checkout is completed, can be grasped, it is possible to develop measures for improving the operation of the store based on the wait time, to thereby improve the customer satisfaction and streamline the operation of the commercial establishment. However, 
        	          Matsumoto / Iizaka in combination falls short to explicitly recite “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine that the ones of the transactions having the time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service, and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future” as claimed. However, 
                      Johnson in analogous queue analytics management teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine that the ones of the transactions having the time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service”
	(Johnson ¶ [0040] If total wait time for the queue > threshold at operation 440B, then a second customer is informed that a different queue is available at operation 445B) “and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future”
	(Johnson ¶ [0050] 4th sentence: Since the wait time for queue 510 exceeds the predetermined threshold, new queue 520 is opened for customer transactions and arriving customer 516 is informed of the availability of new queue 520. ¶ [0049] 2nd sentence: Once new queue 520 is open, computer system 504 drives customer interface 508 to inform arriving customer 516 that new queue 520 is available at operation 655).
              It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention to have modified Matsumoto/ Iizaka system/method to have included Johnson’s teachings to have significantly improved customer experience by dynamically and adaptably responding to increase customer demand (Johnson ¶[0004]-¶[0006], MPEP2143G). Predictability of such modification would have been corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Johnson at ¶ [0020], ¶ [0056] and by the fact that the underlying art above may benefit from the application of the principles described herein as further articulated by Johnson at ¶ [0055] 3rd sentence. Further, the claimed invention could have been viewed as mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed same, analytical, organizational and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements per Matsumoto/Iizaka in view of Johnson the combined elements would have fitted together like pieces of puzzle in logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 5-9,15-18 and 19-1st half are rejected under 35 U.S.C. 103 as being unpatentable over: 
	         Matsumoto / Iizaka as applied to claims 1, 11 above, in view of 
	          Ghosh et al, US 20170083831 A1 hereinafter Ghosh.
Claims 5, 15 Matsumoto / Iizaka teaches al the limitations in claims 1, 11 above. Further, 
	          Matsumoto [0148] 3rd sentence, [0155], [0167] 2nd sentence averages visit time info	          Matsumoto / Iizaka still does not teach “wherein the accounts are of various types, wherein the instructions, when executed by the processor, further cause the computer system to”: 
	- “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with the transactions associated with providing service in the service area during the defined period”. However,
                      Ghosh in analogous art of queue analytics teaches / suggests: “wherein the accounts are of various types” (Ghosh ¶ [0051] 1st sentence user IDs & group ID types), “wherein the instructions, when executed by the processor, further cause the computer system to”: 
	- “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with the transactions associated with providing service in the service area during the defined period”
	   (Ghosh ¶ [0057] while user A may have individual history in user A history 312 and user B may have individual history in user B history 316, when user A is eating with user B, the service experience patterns for group X may vary from the individual service experience. For example, group X history 332 may include an average stay time longer than average stay time in user A history 312 or user B history 316 individually. For example, user A may have average stay time of 30 min for lunches and user B may have average stay time of 1 hour for lunches, yet, when user A and user B eat together, they generally meet for a business lunch that lasts an average time of 1 ½ hour. Group X history 332 may include an average stay time of 1 ½ hour to reflect the average stay time for the group including user A and user B only. 
	Ghosh ¶ [0058] In another example, while user A may have an individual history in user A history 312, user C may have individual history in user C history 320, and user D may have individual history in user D history 324, when user A is eating with user C and user D, the service experience patterns for group Y may vary from the individual service experience. For example, group Y history 336 may include average stay time shorter than the average stay time in group X history 332. For example, user A may have an average stay time of 30 minutes for lunches, user C may have average stay time of 25 minutes for lunches, and user D may have average stay time of 35 minutes for lunches, yet, when user A, user C, and user D eat together, the group Y history 336 include an average stay time of 30 minutes. ¶ [0059] In one example, visitor profile 350 may include a visitor history 352 that includes average stay times by meal time and other averages calculated for customers at a service provider. In one example, group database 132 may include a group profile 354 with a group ID group Z that includes user A and visitor identifiers. In one example, group Z history 356 may include computed averages, based on user A history 312 and visitor history 352. In addition, the computed averages may be further adjusted according to one or more rules, such as a worst-case condition rule, such that until visitor history 352 is updated to include the real-time actual service experience history of a unique customer, the averages computed based on group Z history 356 reflect worst-case conditions. In one example, wait time management controller 150 may calculate a wait time estimate 357 for group Z profile 354 that estimates a wait time until the group completes a meal and departs from a service area).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Matsumoto / Iizaka “system / method” to have included Ghosh’s teachings above, to have further increased accuracy tracking of Matsumoto / Iizaka at both micro level of the individual and macro level of group tracking (Ghosh ¶ [0032] last sentence, ¶ [0036] last two sentences, ¶ [0038] last two sentences, ¶ [0043] 2nd sentence). The predictability of such modification would have been further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Ghosh ¶ [0021], ¶ [0022], ¶ [0089], ¶ [0106], ¶ [0107]. 
        Further the claimed invention could also be viewed as mere combination of old computations based elements in similar queue analytics or management field of endeavor. In such combination each element merely would have performed same tracking, analytical, organizing, chronological function as it did separately. Thus, one of ordinary skill in the art would have recognized that given existing technical ability to combine the elements as evidenced by Matsumoto / Iizaka in view of Ghosh the to be combined elements would have fitted together, like pieces of a puzzle in logical, complementary, technologically feasible, and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claims 6, 16   Matsumoto / Iizaka teaches all the limitations in claims 1, 11 above. 
		Matsumoto / Iizaka does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to”:
          		- “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” 
		- “calculate an average wait time for the defined period based on the wait times for the group of people” 
		- “output an indication of the average wait time for the defined period”. However, 
		Ghosh in analogous art of queue analytics teaches or suggests “wherein the instructions, when executed by the processor, further cause the computer system to”:
		- “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” (Ghosh ¶ [0055] 2nd sentence: group X history 332 include types of service experience history recorded for a group identified by user IDs of the customers in the group, where the service experience history may include, but is not limited to, arrival and departure times, items ordered, preparation and consumption times for items ordered, number of courses ordered, number of people in the group, and other information gathered about the group experience. 
	 Ghosh ¶ [0056] last 2 sentences: based on the average service experiences for the group computed for current visit, wait time management controller 150 computes or defines a separate wait time estimate for each group, where the wait time estimate indicates the estimated amount of time remaining before the group departs from a current service area and the service area will be available for next party. For example, wait time management controller 150 dynamically calculates wait time estimate 333 in association with group X profile 330);
		- “calculate an average wait time for the defined period based on the wait times for the group of people” (Ghosh ¶ [0057] 2nd-4th sentences: group X history 332 include average stay time longer than average stay time in user A history 312 or user B history 316 individually. For example, user A has average stay time of 30 min for lunches, user B has average stay time of 1 hour for lunches, yet, when they meet for a business lunch to eat together, that lasts an average time of 1 ½ hour. Group X history 332 may include average stay time of 1 ½ to reflect the average stay time for the group including user A and user B only) “and” 
		- “output an indication of the average wait time for the defined period”
	(Ghosh Fig.11 step 1106 and ¶ [0102] last sentence: Next, block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services)
	Rationales to modify/combine Matsumoto/Iizaka with/and Ghosh are above and reincorporated since dependent claims 6, 16 present similar determining and calculation steps.  
Claims 7, 17 Matsumoto/Iizaka teaches all the limitations in claims 6, 16 above.  
	          Matsumoto/Iizaka does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	        - “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period”; 
	        - “calculate an average service time for the defined period based on the service times for the second group of people”; “and” 
	        - “output an indication of the average service time for the defined period” as claimed. 
	      Ghosh however in analogous art of queue analytics teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	        - “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” 	     (Ghosh ¶ [0055] 2nd sentence: group Y history 336 may include one or more types of service experience history recorded for group identified by user IDs of customers in the group, where the service experience history include, but is not limited to, arrival and departure times, items ordered, preparation and consumption times for items ordered, number of courses ordered, number of people in the group, and other information gathered about the group experience.  ¶ [0056] last 2 sentences: based on the average service experiences for the group computed for current visit, wait time management controller 150 computes a separate wait time estimate for each group, where the wait time estimate indicates the estimated amount of time remaining before the group departs from a current service area and the service area will be available for a next party. For example, wait time management controller 150 dynamically calculates a wait time estimate 337 in association with group Y profile 334); 
	        - “calculate an average service time for the defined period based on the service times for the second group of people” (Ghosh ¶ [0058] 2nd-3rd sentences: group Y history 336 may include an average stay time shorter than the average stay time in group X history 332. For example, user A may have an average stay time of 30 minutes for lunches, user C may have an average stay time of 25 minutes for lunches, and user D may have an average stay time of 35 minutes for lunches, however, when user A, user C, and user D eat together, in one example, group Y history 336 may include an average stay time of 30 minutes); “and” 
	        - “output an indication of the average service time for the defined period” (Ghosh Fig.11 step 1106 and ¶ [0102] last sentence: Next, block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services).
	Rationales to modify/ combine Matsumoto/Iizaka / Ghosh are above and reincorporated since dependent claims 7, 17 merely narrow the analytics in parent claims 6, 16 above. 
Claims 8, 18 	Matsumoto/Iizaka teaches all the limitations in claims 7, 17 above.  
	            Matsumoto/Iizaka does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to:
		- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period”; “and”
		- “output an indication of the current visit time associated with a location of the environment” as claimed. 
	           Ghosh however in analogous art of queue analytics teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to:
		- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period” (Ghosh ¶ [0056] 3rd sentence: based on average service experiences for the group computed for current visit, wait time management controller computes a separate wait time estimate for each group, indicating the estimated amount of time remaining before the group departs from a current service area and the service area will be available for a next party. ¶ [0059] last sentence: wait time management controller calculate wait time estimate for group Z profile 354 that estimates wait time until the group completes a meal and departs from service area. ¶ [0052] 1st sentence: wait time management controller computes, based on individually combined average stay times for a group and individually combined average preparation and consumption service time per item for a group and additional average service info available within management system, real-time wait time estimates providing real-time, dynamic estimate of time amount until  particular service area used by a group will become available for next group. Fig9 step 908-> 910->A->A->928: Estimate, based on group average preparation time, the group average time of stay a amount of visit time until the group will depart as real-time wait estimate for a service area); “and”
		- “output an indication of the current visit time associated with a location of the environment” (Ghosh ¶ [0039] 2nd sentence: real-time wait time estimates 152 output to one or more systems. ¶ [0041] 1st sentence: by wait time management controller 150 calculating and outputting real-time wait time estimates 152 to GPS service 154, a service provider may optimize service area management to potentially increase profitability. ¶ [0102] last sentence: block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services. Fig.5 for selected location 510, outputting the estimated wait time). 
	Rationales to modify/ combine Matsumoto/Iizaka/ Ghosh are above and reincorporated since dependent claims 8, 18 merely narrow the analytics in parent claims 7, 17 above.
39Claims 9, 19-first half Matsumoto/Iizaka teaches all the limitations in claims 8, 17 above.  
                                   Matsumoto/Iizaka does not explicitly recite: “wherein the environment further includes one or more additional service areas, and wherein the instructions, when executed by the processor, further cause the computer system to”:
			- “determine service times for a third group of people, the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” as claimed. However,
                                    Ghosh in analogous art of queue analytics teaches or suggests: “wherein the environment further includes one or more additional service areas” (¶ [0063]- ¶ [0064]), “and wherein the instructions, when executed by the processor, further cause the computer system to”:
		        - “determine service times for a third group of people” (Ghosh Fig.5 determining services times for a party of 4), “the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” (Ghosh Fig.5 and ¶ [0026] 4th-6th sentences: management system 100 may include scanners specified for detecting customers arriving at a threshold and scanners specified for detecting customers depart from a threshold.  threshold 110 may represent a location through which all customers enter or exit a location provided by a service provider., threshold 110 may represent an area surrounding a particular service area, where each service area includes a separate scanner 120 for scanning one or more types of identifying information about the customers sitting down at each particular service area.
	Ghosh ¶ [0069] while service provider R1, at the position illustrated at reference numeral 512, is positioned closer to selected location 510 than service provider R2, at the position illustrated at reference numeral 514, the real-time estimated wait time for a party of 4 at service provider R2 is less than the real-time estimated wait time for a party of 4 at service provider R1. In addition, GPS service 158 may receive updates to the real-time estimated wait times for a party of 4 for each of the service providers and dynamically update textual interface 520 and textual interface 522 as updates are received. In addition, GPS service 158 may receive info about traffic and estimated travel times between a selected location 510 and service provider locations such as R1 and R2 and update GPS map interface 502 with the traffic and estimated travel times, including the feasibility of a user arriving at a service provider location in time to be seated at a service area if the user selects join a wait list or make a reservation. In one example, while the estimated wait time for a party of 4 at service provider R1 is longer than the estimated wait time for a party of 4 at service provider R2, the traffic between selected location 510 and service provider R2 may include delays, which could be a delay longer than the wait at service provider R1, which may provide the user with incentive to select to join the wait list at service provider R1).
	Rationales to modify/ combine Matsumoto/Iizaka / Ghosh are above and reincorporated since dependent claims 9, 19 merely narrow the analytics in parent claims 8, 17 above.
-------------------------------------------------------------------------------------------------------------------------------
Claims 10, 19 - second half, are rejected under 35 U.S.C. 103 as being unpatentable over:
	 Matsumoto / Iizaka / Ghosh as applied to claims 9, 17 above, in further view of  
	 Polk et al, US 20180129984 A1 hereinafter Polk, and in further view of 
	 Johnson. As per, 
Claims 10, 19 - second half	 
	 Matsumoto / Iizaka / Ghosh as a combination does not explicitly recite: “wherein one of the additional service areas is closed during the defined period, and wherein the instructions, when executed by the processor, further cause the computer system to:
	 - “detect that the current visit time has exceeded a threshold”; “and” 
	 - “send an indication that the one of the additional service areas should be opened to reduce wait times”. However,  
	 Polk in analogous queue analytics and management teaches or suggests:  “wherein one of the additional service areas is closed during the defined period” (Polk mid-¶ [0022] ≈ 6th sentence: a 2nd ride 118b and a 3rd ride 118c may close during times of the day when guest throughput is historically low), and wherein the instructions, when executed by the processor, further cause the computer system to:
	- “detect that the ”; “and” 
	- “” (Polk ¶ [0022] 7th - 9th sentences: when guest throughput is low, opening only 1st ride 118a may allow the attraction to maintain sufficient guest throughput to keep the wait times low while requiring fewer employees to operate the attraction 112a. In contrast, when guest throughput is historically high, the attraction may open 2nd ride 118b and 3rd ride 118c to increase guest throughput to minimize the wait times. Because opening and closing rides 118 of attraction 112 dynamically changes real-time guest throughput and future guest throughput during the closure times, having virtual queue system 114 determine wait times based at least on scheduling information may provide more accurate wait times for guests).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Matsumoto / Iizaka / Ghosh to have further included the teachings of Polk above in order to provide more efficient operation of services as incentivized by economic market forces (Polk ¶ [0003] - ¶ [0004], ¶ [0015]- ¶ [0016], ¶ [0019] last sentence, mid- ¶ [0033], ¶ [0041]   & MPEP 2143 G and/or F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Polk at ¶ [0051], readily adaptable to demonstrate improvement in the technological field as further articulated by Polk at ¶ [0052]. Further, the claimed invention could have been also viewed as mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed same analytical and organizational, queue management functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Matsumoto / Iizaka / Ghosh in view of Polk, the combined elements would have fitted together, like prices of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
	Matsumoto / Iizaka / Ghosh / Polk does not explicitly teach: 
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times” as claimed. However  
	Johnson in analogous queue analytics management further teaches or suggests: 
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times” (Johnson ¶ [0048] in response to estimating total transaction time for each customer in queue 510, computer system 504 determines total wait time for the queue based on items for checkout in queue 510 and number of customers in queue 510 at operation 640. If total wait time for queue 510 >predetermined threshold at operation 645 then computer system 504 recommends that a 2nd queue be opened for customer transactions. Computer system 504 alerts management or an employee that another queue should be opened. In another embodiment, if the queue is automated self-checkout station, then computer system 504 automatically opens new queue 520. ¶ [0049] In Fig.5, new queue 520 is opened because the total wait time for queue 510 is greater than the predetermined threshold - operation 650). Once new queue 520 is open, computer system 504 drives customer interface 508 to inform arriving customer 516 that new queue 520 is available - operation 655).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Matsumoto / Iizaka / Ghosh / Polk’s “system / method” to have included Johnson’s teachings to significantly improve customer experience by dynamically and adaptably responding to increase customer demand (Johnson ¶ [0004] - ¶ [0006] and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Johnson at ¶ [0020], ¶ [0056] and by the fact that the underlying art above may benefit from the application of principles described articulated by Johnson at ¶ [0055] 3rd sentence. Further, the claimed invention could have been further viewed as mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed the same organizational, analytical, and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Matsumoto / Iizaka / Ghosh / Polk in further view of Johnson the to be combined elements would have fitted together like prices of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* Peleshko et al, Design and implementation of visitors queue density analysis and registration method for retail video surveillance purposes, In2016
	* CA 2627051 A1 teaching Systems and methods for transaction queue analysis
	* US 20180061081 A1   Information processing apparatus, information processing method, and program, reciting at ¶ [0036] 3rd sentence: detect an object entering a queue and object exiting a queue based on images of entrance and exit of the queue captured by the imaging apparatus. ¶ [0075] 2nd sentence: the queuing time measurement system detects that, from when certain object enters queue, number of objects corresponding to the number of objects present in queue when certain objects enter and exit the queue. ¶ [0078] In the first exemplary embodiment, the queuing time measurement system measures a queuing time in a queue for waiting to take a taxi as a queue the service time of which is not constant. However, the queuing time measurement system can also measure a queuing time in, for example, a queue for waiting to enter a restaurant, a queue at cash register in a shop, or a queue at the counter or security check in an airport as queue the service time of which is not constant. [0097] 1st sentence: queuing time calculation unit 106 acquires respective passage times of an object at the entrance and the exit of a queue from the entry detection unit 502 and the exit detection unit 503 at timing indicated by setting information determined by setting unit 105, and records info indicating the passage times. 
	* US 20170098337 A1Queuing system ¶ [0054] To use the system the guest first registers, which can be done using a personal communications device 401 (such as a mobile telephone) or at a kiosk 402. For a premium system this will include payment of the premium service level fee. For a system where all guests are required to use the system to book, a method of permitting that each guest only appears once is required. Typically this will be based on entry ticket, where the ticket has unique ID for that guest or group. The system will allow that an entry ticket may only be used for one session in a day. Multiple entry tickets will enable a guest on subsequent visits to register their session. ¶ [0055] biometric registration 
         * US 20210110167 A1 Information processing apparatus, control method, and program
         * US 10673784 B1	 Processing delay predictions based on queue assessments
         * US 20200134323 A1	 Information processing apparatus, control method, and program
         * US 10606668 B2	 Determining information relating to occupancy of a space
         * US 20190370976 A1	 Information processing device, imaging device, information processing  method, and storage medium
         * US 20190332856 A1	 Person's behavior monitoring device and person's behavior monitoring system
          * US 20190026565 A1	 Information processing apparatus, method for controlling the same, and non-transitory computer-readable storage medium
          * US 20180330285 A1	 Apparatus and method for processing information and program for the same
          * US 20180260864 A1	Merchant-facing Queue Interface
          * US 20180061161 A1	Information processing apparatus, information processing method, and storage medium
          * US 20170070707 A1	Systems and methods for processing video streams
          * US 20160224845 A1	Method for analysing the spatial extent of free queues
          * US 20160191865 A1	System and method for estimating an expected waiting time for a person entering a queue
          * US 20160005053 A1	Techniques for automatic real-time calculation of user wait times
	* US 20150278608 A1	Stay condition analyzing apparatus, stay condition analyzing system, and stay condition analyzing method
	* US 20150169954 A1	Image processing to derive movement characteristics for a plurality of queue objects
	* US 20150134418 A1	System and Method for Providing Real-time Location Previews
	* US 20150120237 A1	Staying state analysis device, staying state analysis system and staying state analysis method
	* US 20150058049 A1	Systems and methods for identifying and analyzing a customer queue
	* US 8527575 B2	Queue processing system
	* US 8224028 B1	 System and method for queue analysis using video analytics
	* US 20110231419 A1 Systems, methods and articles for video analysis reporting
	* US 20100004997 A1 Methods and apparatus for generating user profile based on periodic location fixes
	* US 20090313062 A1System and Method for Theme Park Line Queue Management
	* US 20090268028 A1 Flow line tracing system and program storage medium for supporting flow line tracing system
	* US 20070003141 A1 System and method for automatic person counting and detection of specific events
	* US 20050198107 A1	Systems and methods for queuing order notification
	* US 6829583 B1	Method and apparatus to determine mean time to service, 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624 A, 
	July 21st, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
           Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        3 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        5 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        6 TLI Communications 823 F.3d at 612-13, 118 USPQ2d at 1747-48
        7 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        8 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
        9 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        10 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        11  Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)